DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ remarks and amendment of 17 October 2022 are entered.
	Claims 1-6 are pending. Claims 2-6 are withdrawn. Claim 1 is being examined on the merits.
	The Election requirement of 16 June 2022 remains in effect.
	The objection to the drawings is withdrawn in light of the amendment filed 17 October 2022.
	The rejection of claim 1 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in light of the amendment filed 17 October 2022.
	The rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 17 October 2022.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Gao is withdrawn in light of the remarks filed 17 October 2022.
The rejection of claim 1 under 35 U.S.C. 101 as being directed to a judicial exception is maintained, with the Examiner’s response found below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of naturally occurring peptides without significantly more. 
The claim(s) recite(s) an ACE inhibitory peptide composition consisting of SEQ ID NOs: 1-6. This satisfies Step 1 of the subject matter eligibility test as it is drawn to a composition of matter.
The claim recites a law of nature in the form of peptides obtained by hydrolysis of naturally occurring proteins in Ginkgo biloba. This satisfies Step 2A of the subject matter eligibility test, as mere cleavage of peptide bonds is insufficient to demonstrate that the resultant peptides are not functionally equivalent to the full-length proteins from which they are derived. See also the previously cited art (Gao et al. AU2020103832A4) demonstrating that each of the six peptides is derived by hydrolysis of ginkgo nut powder, i.e. the only action is cleavage of the peptide bonds by the AS1.398 neutral protease. 
The prior art recognizes that SEQ ID NOs: 3-6 are present in a single protein from Ginkgo biloba. See CAS RN 171042-05-1, 171042-06-1, and 158856-61-2. SEQ ID NO: 1 is found in GenBank AAS79687. SEQ ID NO: 2 is found in GenBank BAL72618. Each is a protein from Ginkgo biloba.
This judicial exception is not integrated into a practical application because there is no practical application claimed. Even considering the ACE inhibitory activity as claimed, it is not clear that these represent properties only found in the isolated peptides as no comparison is made to the base ginkgo powder or the specific ginkgo proteins from which each peptide is derived. As such, the claimed composition fails to satisfy Step 2A of the eligibility analysis. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. As discussed above, the claimed sequences are closest to known proteins from Ginkgo biloba, and there is no evidence that ACE inhibition is a markedly different characteristic as compared to the naturally occurring counterparts.
Therefore, the claims fail to satisfy step 2B of the eligibility analysis, and are not eligible subject matter under 35 U.S.C. 101.
Response to Arguments:
	The Applicants summarize the rejection of record.
	The Examiner finds no errors with the summary as provided.
	The Applicants argue the claim is amended to recited the six small purified peptides of SEQ ID NOs:1-6. The Applicants argue the peptides are obtained by a complex and comprehensive process, pointing to claim 2. The Applicants argue the composition does not exist in nature. The Applicants argue during purification it is necessary to add petroleum ether, adjust pH, and other processes that demonstrate the peptides cannot be obtained by enzymatic hydrolysis. 
	The Examiner disagrees. Firstly, the amendment to “consisting essentially of” is not such that it limits the composition to just the six peptides of SEQ ID NOs: 1-6. As discussed in MPEP 2111.03 III., “ For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."”. There is no clear indication from the specification as to what the basic and novel characteristics are, and as such the Examiner interprets the transitional phrase as being equivalent to comprising. Secondly, claiming of the peptides as “purified” is equivalent to a claim to an “isolated” peptide, which does not place such a peptide in the real of eligibility if the peptide itself is a natural product. As to the alleged complex and comprehensive process, that alone does not demonstrate eligibility. For instance, a naturally occurring product could be extremely difficult to purify, but that purification process alone does not render the naturally occurring product eligible. The Examiner disagrees that the composition does not occur in nature, as the record demonstrates that the base peptides occur in Ginkgo powder as parts of proteins. Finally, the other steps in the purification process do not demonstrate eligibility, as they relate to purification of the peptide. The cleavage of the peptide bonds, which alone does not demonstrate eligibility, is still an enzymatic process. 
	The Applicants argue ginkgo nut in nature cannot be used as therapeutic peptides because impurities are present. The Applicants argue transformation via purification processes are required to make ginkgo nut with medicinal properties. The Applicants argue amended claim 1 recites such a composition. The Applicants argue the composition can be used for treatment of hypertension, rendering the composition eligible. 
	The Examiner again disagrees that mere removal of impurities via purification renders the peptides as claimed eligible. For instance, isolated DNA is purified from impurities prior to use, but the fact that the base DNA sequence occurs in nature is such that the mere cleavage of phosphodiester bonds does not render those primers eligible. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013). The Applicants’ purification of these peptides from ginkgo powder is analogous to the purification of a DNA primer, and is similarly ineligible. The Examiner argues that transformation is not demonstrated by Applicants, as there is no comparison between the purified peptides and their source material, i.e. the alleged medicinal properties are not demonstrated to be a consequence of peptide bond cleavage rather than inherent to the proteins themselves. The Examiner disagrees that the claims as written reflect any medicinal properties, including potential usage as treatment for hypertension.
The Applicants’ arguments have been considered but are not persuasive. The rejection is modified and maintained. 

	Conclusion
	No claims are allowed.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658